DETAILED ACTION
This is a non-final Office action in response to communications received on 10/9/2018.  Claims 1-18 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings filed 10/9/2018 are acknowledged.
Foreign Priority/Provisional
provisional priority is acknowledged.

Objections
Claim 10 is objected to for the following informalities: the limitation “storing said first resource and said second resource in said space allocated to said identification value” appears to contradict limitations in claims 1 and 2 wherein the collection of resources is obtained from at least two other computers.  It is unclear whether the resources are stored together “in said space allocated to said identification value” or are stored separately on “at least two other computers”.  Appropriate clarification/correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claims 1-2, 4, 6-7, 9-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2010/0235469) in view of Mangal (US 8,060,612).
Regarding claim 1, Morris discloses the limitations substantially as follows:
A method for accessing network data from a plurality of sources using a single identification value, comprising the steps of: 
receiving said single identification value at a control computer from an application running in a web page on a client computer via a network (Morris, paras. [0030], [0033]-[0037], [0040], [0043]-[0044], [0089]-[0091]: receiving a resource domain identifier (i.e. single identification value) at a service node/resource provider/source server (i.e. control computer) from a content handler application running in a web page of a browser (i.e. web page) on a client node via a network, where the resource domain identifier serves as an identifier for obtaining both a first resource and a second related resource);
searching a database for a match of said identification value (Morris, paras. [0075], [0084], [0089]-[0091]: searching a related resource database (RRA database) for matching resource domain identifier to identify second resources); and 
sending a collection to said client computer via said network in response to matching said identification value in said database, wherein (i) said collection includes a plurality of resources related to said identification value in said database, (ii) identify computers on said network that provide data to said web page (Morris, paras. [0048], [0058], [0075], [0087], [0089]-[0091]: providing the client node with access to first and second resources (i.e. collection) in response to matching the resource domain identifier in said RRA database, where the first and second resources are associated with the resource domain identifier in the RRA database, and the resource providers identified by domain identifier provide data for the web page of the browser).
Morris does not explicitly disclose the remaining limitations of claim 1 as follows:
sending a collection to said client computer via said network, wherein (i) said collection includes a plurality of resources, (ii) at least two of said resources identify at least two other computers on said network that provide data and (iii) said other computers provide distinct services.
However, in the same field of endeavor, Mangal discloses the remaining limitations of claim 1 as follows:
receiving said single identification value on a client computer via a network (Mangal, col. 1, l. 60 – col. 2, l. 5,  receiving a string of network-access identifiers (i.e. single identification value) at an application on a customer device via a network); and 
sending a collection to said client computer via said network, wherein (i) said collection includes a plurality of resources, (ii) at least two of said resources identify at least two other computers on said network that provide data and (iii) said other computers provide distinct services (Mangal, col. 4, ll. 41-45, col. 8, ll. 1-5, col. 8, l. 64 – col. 9, l. 33: sending multiple services (i.e. collection) related to the string of network-access identifiers, where TV, chat and video-conferencing services are provided/identified by at least two application servers (i.e. other computers) from the network that provide services requested by the user and the application servers provide different services such as chat sessions, video-conferencing and cable-TV (distinct services)).
Mangal is combinable with Morris because both are from the same field of endeavor of identifying related resources.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Mangal’s method of sending a collection of resources identifying at least two other computers that provide distinct resources with the system of Morris in order to allow different resources from either of the two different computers to be “provided to a customer without the customer knowing that such services are being provided by different entities” (Mangal, col. 4, ll. 41-45) so that “services historically delivered only via their respective IMS infrastructures can be shared in a way that the services can be collectively and transparently delivered to customers” (Mangal, col. 5, ll. 25-30).

	Regarding claim 2, Morris and Mangal disclose the limitations of claim 1.
Mangal discloses the limitations of claim 2 as follows:
	The method according to claim 1, further comprising the step of: 
	utilizing said resources in said collection received at said client computer to access said data from said at least two other computers (Mangal, col. 4, ll. 41-45, col. 8, ll. 1-5, col. 8, l. 64 – col. 9, l. 33: utilizing the chat and video-conferencing services (i.e. resources of said collection) at the customer/user device to access data from at least two application servers of the network).
The same motivation to combine utilized in claim 1 is equally applicable in the instant claim.

	Regarding claim 4, Morris and Mangal disclose the limitations of claim 1.
Morris and Mangal disclose the limitations of claim 4 as follows:
	The method according to claim 1, wherein (i) said web page includes a video player application (Morris, para. [0036], [0043], [0045]: content handler component of browser includes a video stream content handler component for processing video streaming (i.e. video player application) and (ii) said resources include a uniform resource locator of a video content computer that provides said data for said video player application (Mangal, .
The same motivation to combine utilized in claim 1 is equally applicable in the instant claim.

	Regarding claims 6 and 14, Morris and Mangal disclose the limitations of the method of claim 1 and the apparatus of claim 13.
Morris discloses the limitations of claims 6 and 14 as follows:
wherein said identification value is a uniform resource locator provided by said client computer (paras. [0002]-[0004], [0027], [0036]-[0038], [0043]-[0044],: resource domain identifier is a URL/URI provided from client computer).

	Regarding claims 7 and 15, Morris and Mangal disclose the limitations of the method of claim 1 and the apparatus of claim 13.
Morris discloses the limitations of claims 7 and 15 as follows:
	wherein said identification value is an alphanumeric string (paras. [0002]-[0004], [0027], [0036]-[0038], [0043]-[0044]: resource domain identifier is a string comprising numbers and alphabet characters).

	Regarding claim 9, Morris and Mangal disclose the limitations of claim 1.
Morris and Mangal disclose the limitations of claim 9 as follows:
	The method according to claim 1, wherein said resources include a token configured to enable said client computer to access said data (Morris, paras. [0053]: resources include a key (i.e. token) to enable a user computer to access data of second resources) on one or more of said other computers (Mangal, col. 4, ll. 41-45, col. 8, ll. 1-5, col. 8, l. 64 – col. 9, l. 33: accessing data on one or more of the application servers for chat sessions and voice-conferencing).
	The same motivation to combine utilized in claim 1 is equally applicable in the instant claim.

	Regarding claim 10, Morris and Mangal disclose the limitations of claim 1.

	The method according to claim 1, further comprising the steps of: 
	receiving said identification value a plurality of times at said control computer, wherein (i) a first reception of said identification value is associated with a first resource and (ii) a second reception of said identification value is associated with a second resource (paras. [0033], [0047]: receiving said resource domain identifier multiple times at a provider/source server, where the first time the resource domain identifier is received it is associated with identifying a first resource and the second time it is received in the form of a uniform related resource accessor (URRA) that contains the resource domain identifier and the URRA identifies a second resource); 
	allocating a space in said database associated with said identification value (paras. [0089]-[0091]: storing the resource domain identifier in a RRA database); and 
	storing said first resource and said second resource in said space allocated to said identification value (paras. [0090]-[0091]: storing first and second resources in the RRA database in association with the resource domain identifier) .

	Regarding claim 11, Morris and Mangal disclose the limitations of claims 1 and 10.
Morris discloses the limitations of claim 11 as follows:
The method according to claim 10, wherein said first resource is a first uniform resource locator of a source of a video player application (Morris, [0027], [0036], [0043], [0045]: content handler component of browser includes a video stream content handler component for processing URL resources including video streaming (i.e. video player application) (see also, Mangal, col. 8, l. 64 – col. 9, l. 33: disclosing providing services (i.e. second resource) including video conferencing).

	Regarding claim 12, Morris and Mangal disclose the limitations of claims 1, 10 and 11.
Mangal and Morris disclose the limitations of claim 12 as follows:
	The method according to claim 11, wherein said second resource is a second uniform resource locator (Morris, [0047], [0050]: second resource includes URL) of conference room data corresponding to said video player application (Mangal, col. 8, l. 64 – col. 9, l. 33: disclosing providing services (i.e. second resource) including video conferencing (i.e. conference data corresponding to video streaming)).
The same motivation to combine utilized in claim 1 is equally applicable in the instant claim.

	Regarding claim 13, Morris discloses the limitations substantially as follows:
An apparatus comprising: 
	an interface to a network; and 
	a control computer configured to
	(i) receive a single identification value from an application running in a web page on a client computer via said network (Morris, paras. [0030], [0033]-[0037], [0040], [0043]-[0044], [0089]-[0091]: receiving a resource domain identifier (i.e. single identification value) at a service node/resource provider/source server (i.e. control computer) from a content handler application running in a web page of a browser (i.e. web page) on a client node via a network, where the resource domain identifier serves as an identifier for obtaining both a first resource and a second related resource), 
	(ii) search a database for a match of said identification value (Morris, paras. [0075], [0084], [0089]-[0091]: searching a related resource database (RRA database) for matching resource domain identifier to identify second resources) and 
	(iii) send a collection to said client computer via said network in response to matching said identification value in said database, wherein (a) said collection includes a plurality of resources related to said identification value in said database, (b) identify computers on said network that provide data to said web page (Morris, paras. [0048], [0058], [0075], [0087], [0089]-[0091]: providing the client node with access to first and second resources (i.e. collection) in response to matching the resource domain identifier in said RRA database, where the first and second resources are associated with the resource domain identifier in the RRA database, and the resource providers identified by domain identifier provide data for the web page of the browser).
Morris does not explicitly disclose the remaining limitations of claim 13 as follows:
send a collection to said client computer via said network, wherein (a) said collection includes a plurality of resources, (b) at least two of said resources identify at least two other computers on said network that provide data and (c) said other computers provide distinct services.
However, in the same field of endeavor, Mangal discloses the remaining limitations of claim 13 as follows:
receive said single identification value on a client computer via a network (Mangal, col. 1, l. 60 – col. 2, l. 5,  receiving a string of network-access identifiers (i.e. single identification value) at an application on a customer device via a network); and 
send a collection to said client computer via said network, wherein (a) said collection includes a plurality of resources, (b) at least two of said resources identify at least two other computers on said network that provide data and (c) said other computers provide distinct services (Mangal, col. 4, ll. 41-45, col. 8, ll. 1-5, col. 8, l. 64 – col. 9, l. 33: sending multiple services (i.e. collection) related to the string of network-access identifiers, where TV, chat and video-conferencing services are provided/identified by at least two application servers (i.e. other computers) from the network that provide services requested by the user and the application servers provide different services such as chat sessions, video-conferencing and cable-TV (distinct services)).
Mangal is combinable with Morris because both are from the same field of endeavor of identifying related resources.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Mangal’s method of sending a collection of resources identifying at least two other computers that provide distinct resources with the system of Morris in order to allow different resources from either of the two different computers to be “provided to a customer without the customer knowing that such services are being provided by different entities” (Mangal, col. 4, ll. 41-45) so that “services historically delivered only via their respective IMS infrastructures can be shared in a way that the services can be collectively and transparently delivered to customers” (Mangal, col. 5, ll. 25-30).

	Regarding claim 16, Morris discloses the limitations substantially as follows:
A method for accessing network data from a plurality of sources using a single identification value, comprising the steps of: 
	receiving a single identification value a plurality of times at a control computer via a network(Morris, paras. [0030], [0033]-[0037], [0040], [0043]-[0044], [0089]-[0091]: receiving a resource domain identifier (i.e. single identification value) at a service node/resource provider/source server (i.e. control computer) from a content handler application running in a web page of a browser (i.e. web page) on a client node via a network, where the resource domain identifier serves as an identifier for obtaining both a first resource and a second related resource), 
	wherein (i) a first reception of said identification value is associated with a first resource and (ii) a second reception of said identification value is associated with a second resource (paras. [0033], [0047]: receiving said resource domain identifier multiple times at a provider/source server, where the first time the resource domain identifier is received it is associated with identifying a first resource and the second time it is received in the form of a uniform related resource accessor (URRA) that contains the resource domain identifier and the URRA identifies a second resource); 
	allocating a space in a database associated with said identification value (paras. [0089]-[0091]: storing the resource domain identifier in a RRA database); 
	storing said first resource and said second resource in said space allocated to said identification value (paras. [0090]-[0091]: storing first and second resources in the RRA database in association with the resource domain identifier); 
	receiving said identification value at said control computer from a plurality of applications running in a plurality of web page on a plurality of client computers via said network (Morris, paras. [0030], [0033]-[0037], [0040], [0043]-[0044]: receiving resource domain identifiers at service nodes/resource providers/source services from applications running on web pages of browsers of client nodes on the network); 
	searching said database for a match of said identification value (Morris, paras. [0075], [0084], [0089]-[0091]: searching a related resource database (RRA database) for matching resource domain identifier to identify second resources); and 
	sending a collection to said client computers via said network in response to matching said identification value in said database, wherein (i) said collection includes a plurality of resources related to said identification value in said database, (ii) identify computers on said network that provide data to said web page (Morris, paras. [0048], [0058], [0075], [0087], [0089]-[0091]: providing the client node with access to first and second resources (i.e. collection) in response to matching the resource domain identifier in said RRA database, where the first and second resources are associated with the resource domain identifier in the RRA database, and the resource providers identified by domain identifier provide data for the web page of the browser).
Morris does not explicitly disclose the remaining limitations of claim 16 as follows:
sending a collection to said client computer via said network, wherein (i) said collection includes a plurality of resources, (ii) at least two of said resources identify at least two other computers on said network that provide data and (iii) said other computers provide distinct services.
However, in the same field of endeavor, Mangal discloses the remaining limitations of claim 16 as follows:
receiving said single identification value on a client computer via a network (Mangal, col. 1, l. 60 – col. 2, l. 5,  receiving a string of network-access identifiers (i.e. single identification value) at an application on a customer device via a network); and 
sending a collection to said client computer via said network, wherein (i) said collection includes a plurality of resources, (ii) at least two of said resources identify at least two other computers on said network that provide data and (iii) said other computers provide distinct services (Mangal, col. 4, ll. 41-45, col. 8, ll. 1-5, col. 8, l. 64 – col. 9, l. 33: sending multiple services (i.e. collection) related to the string of network-access identifiers, where TV, chat and video-conferencing services are provided/identified by at least two application servers (i.e. other computers) from the network that provide services requested by the user and the application servers provide different services such as chat sessions, video-conferencing and cable-TV (distinct services)).
Mangal is combinable with Morris because both are from the same field of endeavor of identifying related resources.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Mangal’s method of sending a collection of resources identifying at least two other computers that provide distinct resources with the system of Morris in order to allow different resources from either of the two different computers to be “provided to a customer without the customer knowing that such services are being provided by different entities” (Mangal, col. 4, ll. 41-45) so that “services historically delivered only via their respective IMS infrastructures can be 

Regarding claim 18, Morris and Mangal disclose the limitations of claim 16.
Mangal discloses the limitations of claim 18 as follows:
	The method according to claim 17, wherein said first resource and said second are different types of resources (Mangal, col. 8, l. 64 – col. 9, l. 33: disclosing providing different services (i.e. first and second resource) from each application server including chat sessions, TV and video conferencing.
The same motivation to combine utilized in claim 1 is equally applicable in the instant claim.

Claims 3, 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2010/0235469) in view of Mangal (US 8,060,612), as applied to claim 1, further in view of Shear (US 2017/0293763)

	Regarding claim 3, Morris and Mangal disclose the limitations of claim 1.
Morris and Mangal disclose the limitations of claim 3 as follows:
	The method according to claim 1, and (ii) said resources include a uniform resource locator (Morris, [0047], [0050]: second resource includes URL of resource provider) of a chat computer that provides said data for said chat view application (col. 8, l. 64 – col. 9, l. 33: application server (i.e. chat computer) provides chat session data for chat applications).
The same motivation to combine in claim 1 is equally applicable in the instant claim.
Neither Mangal or Morris discloses the remaining limitations of claim 3:
		wherein (i) said web page includes a chat view application
However, in the same field of endeavor Shear discloses the limitations of claim 3 as follows:
	wherein (i) said web page includes a chat view application (paras. [0064], [0185], [0725], [0881]: providing video chat and chat applications over the internet to users)
Shear is combinable with Morris and Mangal because all three are from the same field of endeavor of controlling access to resources.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Shear’s method of including chat applications in websites with the system of Morris because Morris discloses that the web browser can receive resources including media content (para. [0045]) and it would increase the types of specialized services available to the user for communicating with other users.

	Regarding claim 5, Morris and Mangal disclose the limitations of claim 1.
Morris and Mangal disclose the limitations of claim 5 as follows:
	The method according to claim 1, and (ii) said resources include a uniform resource locator (Morris, [0047], [0050]: second resource includes URL of resource provider) of a conference computer that provides said data for said conference room application (Mangal, col. 8, l. 64 – col. 9, l. 33: disclosing providing services (i.e. second resource) including video conferencing (i.e. conference data corresponding to video streaming)).
The same motivation to combine utilized in claim 1 is equally applicable in the instant claim.
	 Neither Mangal or Morris discloses the remaining limitations of claim 3:
		wherein (i) said web page includes a conference room application
However, in the same field of endeavor Z discloses the limitations of claim 3 as follows:
	wherein (i) said web page includes a conference room application (paras. [0064], [0185], [0725], [0881]: providing video conferencing over the internet to users)
Shear is combinable with Morris and Mangal because all three are from the same field of endeavor of controlling access to resources.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Shear’s method of including conference room applications in websites with the system of Morris because Morris discloses that the web browser can receive resources including media content (para. [0045]) and it would increase the types of specialized services available to the user for communicating with other users.

Regarding claim 17, Morris and Mangal disclose the limitations of claim 16.
Neither Morris or Mangal disclose the limitations of claim 17 as follows:
	The method according to claim 16, wherein said resources are virtually bundled together by said identification value 

	The method according to claim 16, wherein said resources are virtually bundled together by said identification value (para. [0340]: resources are bound together virtually by a hash value).
Shear is combinable with Morris and Mangal because all three are from the same field of endeavor of controlling access to resources.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Shear’s method of virtually binding together resources using hash values with the system of Morris and Mangal to conserve system resources by using shorter hash values to refer to multiple resources.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2010/0235469) in view of Mangal (US 8,060,612), as applied to claim 1, further in view of Truskovsky (US 2013/0326614).
	Regarding claim 8, Morris and Mangal disclose the limitations of claim 1.
Morris discloses the limitations of claim 8 as follows:
	The method according to claim 1, wherein said resources include a key configured to enable decryption of said data by said client computer (paras. [0053]: resources include a key pair).
Neither Morris or Mangal disclose the remaining limitations of claim 8 as follows:
	wherein said resources include a key configured to enable decryption of said data by said client computer

	wherein said resources include a key configured to enable decryption of said data by said client computer (paras. [0060], [0079]: secure resources include keys for encrypting data by recipient’s computer)
Truskovsky is combinable with Morris and Mangal because all three are from the same field of endeavor of controlling access resources.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Truskovsky’s method of providing keys for decrypting data as resources with the system of Morris and Mangal to enable users to save local storage space by storing keys remotely as secure resources and enabling users to increase the security of the system by limiting decryption of data on a user’s computer to users that have been authorized to receive key resources. 

Conclusion
For the above-stated reasons, claims 1-18 are rejected.
Prior art considered but not relied upon includes:
1) Ullmann (US 2004/0181515) discloses administering URIs in groups and creating, in dependence upon an embedded hyperlink, a member URI and storing the group URI and the member URI together (see paras. [0008]-[0009]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        



.